        Case 5:16-cr-00047-EJD Document 199-1 Filed 09/05/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
                                  Honorable Edward J. Davila
                                    Courtroom 1 - 5th Floor

      TITLE: USA v. JONATHAN CHANG & GRACE CHANG
               CASE NUMBER: 16-cr-00047-EJD
                                 Minute Order and Trial Log
Date: 9/5/2019
Time in Court: 2:20-2:24,2:27-2:34,2:44-3:10,3:32-3:41pm
 (TOTAL time: 46 Mins.)
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Patrick Delahunty, Sarah Griswold
Also present: N/A
Defendant Attorney(s) present: Julia Jayne, Christopher Cannon
Also present: Jonathan and Grace Chang (out of custody)
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 13)

Further Jury deliberations held. Jury returns unanimous verdict as to certain counts SEE
VERDICT FORM. Court finds and declares mistrial as to the Counts the jury was not able to
reach a unanimous verdict SEE VERDICT FORM.
The Court set a Status Conference for 9/17/2019 at 1:30 pm (Special Set) and refers defendant to
the Probation Office for preparation of a pre-sentence report. Sentencing date will be set at the
status conference.
The Court ordered time excluded through 9/17/2019 pursuant to 18USC §3161(h)(7)(A)&(B)(i)
for effective preparation of counsel.

Please see trial log attached.

The following exhibits are marked for IDENTIFICATION:
Plaintiffs: None
Defendants: None

The following exhibits are ADMITTED into evidence:
Plaintiffs: None
Defendants: None

                                                                                       Adriana M. Kratzmann
                                                                                           Courtroom Deputy
                                                                                            Original: E-Filed
      Case 5:16-cr-00047-EJD Document 199-1 Filed 09/05/19 Page 2 of 3




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA

                        HONORABLE EDWARD J. DAVILA

                Case Name: USA v. Jonathan Chang & Grace Chang
                           Case No: 5:16cr00047EJD

                                   TRIAL LOG

TRIAL DATE: 9/5/2019           REPORTER(S):                        CLERK:
                               Irene Rodriguez                     Adriana M. Kratzmann

PLF    DEFT     TIME     DESCRIPTION


              8:30 am    Jury present and begin further deliberations.

              2:20 pm    Court in session outside presence of the Jury. Recite the Jury Note #7
                         from Jury.
              2:24 pm    Off the record

              2:27 pm    Court back on the record

              2:32 pm    Court submits response to Note #7 to Jury. Court remains on the record
                         with Counsel taking up remaining housekeeping matters
              2:34 pm    Court takes recess

              2:44 pm    Court in session outside presence of the Jury. Recite the Jury Note #8
                         from Jury
              2:46 pm    Jury returns to Courtroom and is seated

              2:47 pm    Court in session with Jury

              2:49 pm    Verdict is published

              2:56 pm    Jury polled and the verdict is ordered recorded and to be filed by the
                         Court
              3:00 pm    Court thanks Jury for their service

              3:01 pm    Sidebar held


                                          2
      Case 5:16-cr-00047-EJD Document 199-1 Filed 09/05/19 Page 3 of 3




TRIAL DATE: 9/5/2019          REPORTER(S):                       CLERK:
                              Irene Rodriguez                    Adriana M. Kratzmann

PLF    DEFT     TIME    DESCRIPTION


              3:00 pm   Court excuses Jury

              3:10 pm   Court takes a recess

              3:32 pm   Court in session with Counsel and Defendants

              3:34 pm   Court finds and declares mistrial as to the Counts the jury was not able to
                        reach a unanimous verdict on SEE VERDICT FORM.
              3:35 pm   Court refers Defendant Jonathan Wang to Probation Office for
                        preparation of a Pre-Sentence Report as to the unanimous verdict of
                        convicted counts SEE VERDICT FORM. Court to set a sentencing date
                        at the Status Conference.
                        The Court set a Status Conference for 9/17/2019 at 1:30 pm (Special Set)
                        Court ordered time excluded through 9/17/2019 pursuant to 18USC
                        §3161(h)(7)(A)&(B)(iv)
              3:41 pm   Court is adjourned




                                        3
